[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                   FILED
                                                             U.S. COURT OF APPEALS
                                 No. 10-12024                  ELEVENTH CIRCUIT
                                                                NOVEMBER 9, 2010
                             Non-Argument Calendar
                                                                    JOHN LEY
                           ________________________
                                                                     CLERK

                   D. C. Docket No. 4:09-cr-00016-SPM-WCS-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

ERIC RANNON ROWLS,
a.k.a. “E”,
                                                              Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                (November 9, 2010)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Eric Rowls appeals his convictions for two counts of distributing cocaine

base and one count of possessing with intent to distribute various controlled
substances, all in violation of 21 U.S.C. § 841(a)(1) and (b)(1). Rowls argues on

appeal that the district court erred in denying his motion to suppress drugs and cash

discovered during a traffic stop. The pre-planned traffic stop was a part of an

investigation into Rowls’s drug activities, and it was conducted to protect the

identity of a confidential informant who had previously disclosed Rowls as his

supplier. Rowls argues that the traffic stop violated the Fourth Amendment

because it was based upon two officers’ mistaken belief that they could use

untested speedometers of their patrol cars to determine Rowls’s speed. Rowls cites

Florida law that requires any device used to determine the speed of a car, including

car speedometers, to be tested for accuracy.1 Rowls contends that one of the

pacing officers had never served in traffic enforcement and had not received any

training in “pace clocking” a vehicle. Moreover, evidence did not show when, if

ever, the patrol cars’ speedometers had been tested. Rowls notes that the third

officer who stopped his car did not personally observe him commit any traffic

violation, instead relying on the information provided by the two pacing officers.

       In reviewing a denial of a motion to suppress evidence, we review the

district court’s “findings of fact for clear error and its application of law to those



       1
        Florida law requires all speed measuring devices, including speedometers, to be
regularly tested for accuracy if use for speed enforcement. Fla. Stat. § 316.1905(1); Fla. Admin.
Code Ann. r. 15B-2.011.

                                                2
facts de novo.” United States v. Ramirez, 476 F.3d 1231, 1235 (11th Cir. 2007).

We construe all factual findings in the light most favorable to the prevailing

party—in this case, the government. Id. at 1235–36.

      “The Fourth Amendment protects individuals from unreasonable search and

seizure.” United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008) (quotation

omitted). When police stop a motor vehicle, even for a brief period, a Fourth

Amendment “seizure” occurs. Whren v. United States, 517 U.S. 806, 809-10, 116

S.Ct. 1769, 1772, 135 L.Ed.2d 89 (1996). A traffic stop is reasonable, and

therefore constitutional, if the officers conducting the stop have “probable cause to

believe a traffic violation has occurred . . . .” Harris, 526 F.3d at 1337. A

determination of probable cause rests on objective factors, and the officers’

subjective motives in making the stop are irrelevant. See Whren, 517 U.S. at 813,

116 S.Ct. at 1774. Furthermore, a “traffic stop based on an officer’s incorrect but

reasonable assessment of facts does not violate the Fourth Amendment.” United

States v. Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir. 2003). However, a

mistake of law, “no matter how reasonable or understandable, . . . cannot provide

reasonable suspicion or probable cause to justify a traffic stop.” Id. at 1279.

      Upon review of the record and briefs, we find no reversible error in the

denial of Rowls’s motion to suppress. Viewed in the light most favorable to the



                                           3
government, the evidence presented at the suppression hearing shows that the

officers had probable cause to stop Rowls for speeding. They paced him for one

mile, with each officer’s speedometer registering a speed of ten miles above the

posted speed limit. It was not unreasonable for them to rely on their speedometers

in gauging Rowls’s speed. The Florida statute requiring speedometer testing is

irrelevant to the Fourth Amendment reasonableness analysis because an officer’s

observation of a traffic violation is enough to create probable cause under the

Fourth Amendment and the officer who actually stopped Rowls could properly rely

on information provided by other officers in conducting the stop. See United

States v. Goddard, 312 F.3d 1360, 1363 (11th Cir. 2002) (“Observations and other

information supplied by officers involved in a common investigation can, taken

together, create probable cause for a search.”) Accordingly, we affirm Rowls’s

conviction.

      AFFIRMED.




                                          4